



Exhibit 10.1
Transition Agreement, dated as of November 8, 2018, by and between Cavco
Industries, Inc. and Joseph Stegmayer
November 8, 2018
Personal and Confidential


Joseph H. Stegmayer
[Address]
[City, State Zip]


Dear Joseph:
This letter confirms our discussions regarding your resignation from your
current positions as Chairman of the Board and President and Chief Executive
Officer of Cavco Industries, Inc. (“Cavco” or the “Company”) and from any and
all positions you may hold as an officer or director of any of its subsidiaries,
and to transition to a new role with the Company. Set forth below is information
about your new position and other administrative matters, and a transition
agreement and release of claims for your consideration.


A.Administrative Information.
1.Transition Date. Effective November 8, 2018 (the “Transition Date”), you will
resign your positions as Chairman of the Board of Directors, and as President
and Chief Executive Officer (“CEO”), of Cavco and from any and all positions you
may hold as an officer or director of any of its subsidiaries. Concomitant with
your resignations, your April 1, 2011 Amended and Restated Employment Agreement
(the “Employment Agreement”) will terminate, provided, however, that certain
provisions thereof shall remain in full force and effect pursuant to Sections
(B)(1) and (B)(4) of this Agreement. Your final paycheck for all services
performed as CEO will include your base salary earned through the Transition
Date, less required withholdings and deductions, and will be paid in accordance
with Cavco’s payroll practices.
2.Director, Strategic Initiatives. On the Transition Date, you will assume a new
position, the Director, Strategic Initiatives. You will report directly to the
Company’s Chief Executive Officer and will perform such duties and
responsibilities as may be assigned to you by the Chief Executive Officer. Your
employment in this position will be at-will, meaning Cavco may terminate your
employment at any time for any reason, and you may resign your employment at any
time for any reason. From and after the Transition Date, you agree that you will
not hold yourself out as an officer or director of Cavco and that you will not
have authority to bind the Company in its dealings with third parties, and will
not hold yourself out as having such authority.
3.Compensation and Benefits. Cavco shall pay you an annual salary of $150,000
for your services. You shall continue to be entitled to participate in such
incentive savings and retirement plans established or adopted and maintained by
Cavco from time to time, as Cavco may amend them, in accordance with the
Company’s regular practices applicable to other similarly situated employees.
You also shall continue to be entitled to participate in all group benefit plans
(including, but not limited to, disability, accident, medical, life insurance
and hospitalization plans) established or adopted and maintained by Cavco from
time to time, as Cavco may amend them, in accordance with the Company’s regular
practices applicable to similarly situated employees.
4.Vacation/Leave. You will be entitled to such vacation, holidays and other paid
or unpaid leaves of absence as are consistent with Cavco’s policies.
5.Bonus. You no longer will be eligible to receive the annual bonus or other
bonus awards identified in the Employment Agreement. You will be eligible to
receive a discretionary performance bonus, in the discretion of the Board, based
upon the recommendation of the Chief Executive Officer.





--------------------------------------------------------------------------------





6.Equity. All equity awards previously granted to you may be exercised in
accordance with the terms of the respective awards, agreements, and the terms of
the plans that governed them. Without limiting generality of foregoing, the
accelerated vesting provided for in the 2005 Stock Incentive Plan will occur on
the date you resign as director of Company. Your transition to your new role
will not be a termination or interruption of service for purposes of those
grants and plans.
B.Transition Agreement and Release of Claims
1.Transition Benefit - Special Bonus Continuation/Pro Rata 2018 Annual Bonus.
Although Cavco is not otherwise obligated to pay you an annual bonus, as good
and valuable consideration for your execution and delivery of this Transition
Agreement (including the Release of Claims), Cavco will pay you (i) two payments
of $500,000 (together with simple interest at 5% per annum on the unpaid
balance) as set forth in Sections 5(b)(ii)(2) and 5(b)(v), payable in accordance
with past practice, less required withholdings and deductions and (ii) the
annual bonus you would have been eligible to receive pursuant to Section 5(b) of
the Employment Agreement, had you remained employed as CEO through the remainder
of the current fiscal year, pro-rated based on the number of days you served as
CEO during the current fiscal year through the Transition Date. The annual bonus
will be paid the earlier to occur of 65 days following the termination of your
employment or the date the bonus is otherwise paid in accordance with past
practice, less required withholdings and deductions. You will not be eligible
for any discretionary portion thereof. The foregoing bonus payments are payable
regardless of whether you remain employed at the time of the bonus payout and
shall be payable to your estate in the event of your death.
2.No Future Payments Except Those Described Herein. You represent, warrant and
acknowledge that Cavco owes you no wages, bonuses, severance pay, or other
compensation, benefits, payments or form of remuneration of any kind or nature,
other than that specifically provided for in Section A above and in this
Transition Agreement. Nothing in this Transition Agreement is intended to
diminish your entitlement to indemnity under the terms of the Company’s Bylaws,
Delaware law and any Directors & Officers insurance policy maintained by the
Company, subject to the terms of the Affirmation and Undertaking for Advancement
of Expenses executed by you on or about October 30, 2018.
3.Release of Claims and Covenant Not to Sue. FOR YOURSELF AND YOUR RESPECTIVE
ADMINISTRATORS, EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, YOU AGREE TO
WAIVE, RELEASE AND FOREVER DISCHARGE CAVCO (AS DEFINED BELOW) OF AND FROM ANY
AND ALL CLAIMS (AS DEFINED BELOW). You further agree that should any other
person, organization or entity file a lawsuit or arbitration to assert any such
Claim, you will not seek any personal relief in such an action. This Release of
Claims (“Release”) covers all Claims arising from the beginning of time up to
and including the date you execute this Agreement.
Exclusions: Notwithstanding any other provision of this Release, the following
are not barred by the Release: (a) Claims relating to the validity of this
Transition Agreement; (b) Claims by either party to enforce this Transition
Agreement; and (c) Claims that legally may not be waived. Further, it is
understood and agreed that this Transition Agreement does not bar your right to
file an administrative complaint or charge with the Securities and Exchange
Commission (SEC), the Equal Employment Opportunity Commission (EEOC), or any
other federal, state or local agency; prevent you from reporting to any
government agency any concerns you may have regarding Cavco’s practices; or
preclude your participation in an investigation by the SEC, EEOC, or any other
federal, state or local agency, although the Transition Agreement does bar your
right to recover any personal relief (including monetary relief) if you or any
person, organization, or entity asserts a charge or complaint on your behalf,
including in a subsequent lawsuit or arbitration, except that you may receive an
award from the SEC under the federal securities laws.





--------------------------------------------------------------------------------





The following provisions further explain this Release:
a.Definition of “Claims”. Except as stated above, “Claims” includes without
limitation all actions or demands of any kind that you now have or may have or
claim to have in the future related to your employment with Cavco. More
specifically, Claims include rights, causes of action, damages, penalties,
losses, attorneys’ fees, costs, expenses, obligations, agreements, judgments and
all other liabilities of any kind or description whatsoever, either in law or in
equity, whether known or unknown, suspected or unsuspected, related to your
employment with Cavco.
The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on your employment with Cavco, the terms and
conditions of such employment or your transition to your new position. More
specifically, all of the following are among the types of Claims which, to the
extent permitted by law, are waived and barred by this Release:
(i)Contract Claims (whether express or implied);
(ii)Tort Claims, such as for defamation or emotional distress;
(iii)
Claims under federal, state and municipal laws, regulations, ordinance or court
decisions of any kind;

(iv)
Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

(v)
Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII of the Civil
Rights Act of 1964, as amended, the Genetic Information Nondiscrimination Act,
the Family and Medical Leave Act, as amended, the Americans with Disabilities
Act, as amended, and similar federal, state, and local laws, statutes, and
ordinances;

(vi)
Claims under the Employee Retirement Income Security Act, the Occupational
Safety and Health Act and similar state and local laws;

(vii)
Claims for wages and benefits (including without limitation, bonuses, severance
benefits, health and welfare benefits, vacation pay and other fringe-type
benefits);

(viii)Claims for wrongful discharge; and
(ix)Claims for attorney’s fees, litigation expenses and/or costs.
The foregoing list is intended to be illustrative and not exhaustive. You agree
that this Release should be interpreted as broadly as possible to achieve your
intention to waive all claims against Cavco related to your employment.
b.Definition of “Cavco”. “Cavco” includes without limitation Cavco Industries,
Inc. and its respective past, present and future parents, affiliates,
subsidiaries, divisions, predecessors, successors, assigns, employee benefit
plans and trusts. It also includes all past, present and future board members,
managers, directors, officers, partners, agents, employees, attorneys,
representatives, consultants, associates, fiduciaries, plan sponsors,
administrators and trustees of each of the foregoing.





--------------------------------------------------------------------------------





4.Confidentiality and Non-Competition Obligations. You agree that you will
remain bound by, and will adhere to, the confidentiality and non-competition
covenants (2- year duration following the Transition Date) set forth in Sections
8 and 9 of the Employment Agreement, which survive the termination of your
Employment Agreement, for the remainder of your employment with Cavco and for
the additional post-termination of employment periods set forth therein.
5.Non-Disparagement. You agree that you will not engage in any activity or make
any statement that may disparage or reflect negatively on Cavco, including those
entities and individuals related to Cavco as defined in the Release above. You
understand, however, that nothing in this paragraph prevents you from
cooperating with, or providing information to, any government investigation. You
and the Company will work cooperatively to draft a mutually-acceptable press
release announcing your transition, subject to the Company’s final approval in
sole absolute discretion.
6.Cooperation. You agree to assist Cavco, upon its reasonable request, in
participating in the preparation for, response to, prosecution and/or defense of
any litigation, investigation or other matter arising out of or related to your
employment with or duties while employed with Cavco, including but not limited
to the current SEC investigation in which you have been subpoenaed. You agree
this obligation will survive the termination of your employment. If the
cooperation is required after the termination of your employment, the Company
will schedule the cooperation to minimize disruption to your schedule and agrees
to compensate you for your reasonable legal expenses associated with that
cooperation.
7.No Admission of Liability. Nothing contained in this Agreement or payment of
any consideration pursuant to this Agreement is or shall in any event be
construed as or deemed to be an admission of liability, fault or noncompliance
with any federal, state or local statute, public policy, tort law, contract law,
common law or wrongdoing on the part of Cavco or you.
8.Consideration Period. You acknowledge that you have been provided with a
period of twenty-one (21) days to consider the terms of this offer from the date
this Transition Agreement first was presented to you. You agree that any changes
to this offer, whether material or immaterial, will not restart the running of
the 21-day period.
You agree to notify Cavco of your acceptance of this Transition Agreement by
delivering a signed copy to Cavco, addressed to my attention, no later than
November 29, 2018. You understand that you may take the entire 21-day period to
consider this Transition Agreement. You may return this Transition Agreement in
less than the full 21-day period only if your decision to shorten the
consideration period is knowing and voluntary and was not induced in any way by
Cavco.
By signing and returning this Transition Agreement, you acknowledge that the
consideration period afforded you a reasonable period of time to consider fully
each and every term of this Transition Agreement, including the Release, and
that you have given the terms full and complete consideration.
9.Revocation Period. You acknowledge that you have seven (7) days after signing
this Transition Agreement to revoke it if you choose to do so. If you elect to
revoke this Transition Agreement, you must give written notice of such
revocation to Cavco by delivering it to me in such a manner that it is actually
received within the seven-day period.
10.Effective Date. This Transition Agreement will take effect on the first
business day following the expiration of the Revocation Period, provided that
you choose not to revoke it.
11.Advice to Consult Legal Representative. Cavco recommends that you consult
with legal counsel of your choosing, at your own expense, regarding entering
into this Transition Agreement. You acknowledge that you have had an opportunity
to review this Transition Agreement with counsel.





--------------------------------------------------------------------------------





12.Employee Certification - Validity of Agreement. You, intending to be legally
bound, certify and acknowledge that you have read carefully this Transition
Agreement and have executed it voluntarily and with full knowledge and
understanding of its significance, meaning and binding effect and with the
advice of counsel. You further declare you are competent to understand the
content and effect of this Transition Agreement and that your decision to enter
into this Transition Agreement has not been influenced in any way by fraud,
duress, coercion, mistake or misleading information. You further certify that
you have not relied on any information except what is set forth in this
Transition Agreement.
13.Assignment. You agree that you may not assign your rights or obligations
under this Transition Agreement. This Transition Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns in
connection with a merger, consolidation or sale or transfer of assets.
14.Headings. The headings contained in this Transition Agreement are not a part
of the Transition Agreement and are included solely for ease of reference.
15.Integration and Modification. You declare and represent that no promise or
agreement has been made to you other than those expressed herein. This
Transition Agreement, together with Sections 8 and 9 of the Employment
Agreement, constitutes the entire agreement of the parties and supersedes all
prior agreements and understandings, whether oral or written, between them.
16.Severability. If any term of this Transition Agreement is or shall be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining terms shall not be affected thereby and shall remain in full force and
effect.
17.Governing Law. Except to the extent any such laws are preempted by Federal
law, the parties agree that the terms of this Transition Agreement will be
governed by the laws of the State of Arizona without giving effect to the choice
of laws principles of any state.
If the above is agreeable to you, please sign this Transition Agreement below
and return it to my attention.


Sincerely,
/s/ David A. Greenblatt
David A. Greenblatt





Agreed to and accepted by the undersigned this 8th day of November, 2018.
 
/s/ Joseph H. Stegmayer
Joseph H. Stegmayer








